SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

787
CA 14-02268
PRESENT: SCUDDER, P.J., SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


TODD D. COOK AND LAURA L. COOK,
PLAINTIFFS-APPELLANTS-RESPONDENTS,

                      V                                          ORDER

SUSAN E. HILL, AS TRUSTEE OF THE SUSAN E.
HILL REVOCABLE LIVING TRUST, CURTISS R. HILL,
AS TRUSTEE OF THE CURTISS R. HILL REVOCABLE
LIVING TRUST, MARC J. HAAS, BETSEY K. HASS,
TIMOTHY D. FOURNIER, SUSAN A. FOURNIER,
PATRICIA R. DAVIS, RICHARD K. WHITMORE, AS
TRUSTEE OF THE YVONNE S. WHITMORE QUALIFIED
PERSONAL RESIDENCE TRUST (CANANDAIGUA) U/A
DATED AUGUST 1, 2005, ROBERT URLAUB, THOMAS
URLAUB, ALLISON DIMARCO, AS CO-TRUSTEES OF THE
LOWELL B. URLAUB AND MARY B. URLAUB TRUST U/A
DATED DECEMBER 31, 2012, BRUCE D. PATT, TRUDIE A.
KIRSHNER, MARGARET D. ALDRIDGE, SUSAN W. LOWELL,
THEODORE L. LENZ, BELINDA A. LENZ, GEORGE W.
KARPUS, KATHLEEN P. KARPUS, THEODORE G. LENZ AND
KAREN B. LENZ, DEFENDANTS-RESPONDENTS-APPELLANTS,
ET AL., DEFENDANTS.


HARTER SECREST & EMERY LLP, ROCHESTER (JERAULD E. BRYDGES OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS-RESPONDENTS.

BOND, SCHOENECK & KING, PLLC, ROCHESTER (KARL S. ESSLER OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court,
Ontario County (William F. Kocher, A.J.), entered October 15, 2014.
The order, inter alia, denied the motion of plaintiffs and the cross
motion of defendants-respondents for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed for reasons stated in the decision at Supreme
Court.




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court